Title: [Diary entry: 26 April 1785]
From: Washington, George
To: 

Tuesday 26th. Mercury at 69 in the Morning—71 at Noon and 76 at Night. Quite calm, clear, and very warm all day. The ground on the South side of the Road (between the Ditches) being prepared I sprinkled the same quantity of Powdered stone on it—sowed the same quantity of Seed (orchard Grass) on it and Managed it in all respects as I did that on the North side opposite yesterday—beginng. with the greatest quantity of powdered Stone next the road, & decreasing it Southerly, as I did Northerly yesterday. The 2 circles took 1½ Bushels of the Stone. The Barley and Pease were seen coming up—the first very generally—the latter just making its appearance. Doctr. Stuart came here to Breakfast, & returned after Dinner. Doctr. Griffith came to the latter, & stayed all night. The blossom of the Red bud was just beginning to display. The Dogwood blossom tho’ out make no figure yet: being small and not very white. The flower of the Sassafras was fully out and looked well. An intermixture of this and red bud I conceive would look very pretty—the latter crowned with the former or vice versa.